

116 HR 6973 IH: Protecting Paychecks and Employees Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6973IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Ms. Finkenauer (for herself and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the paycheck protection program of the Small Business Administration to include costs related to the provision of personal protective equipment as an allowable use of a covered loan, and for other purposes.1.Short titleThis Act may be cited as the Protecting Paychecks and Employees Act of 2020 or the PPE Act.2.Inclusion of costs related to the provision of personal protective equipment in the paycheck protection program(a)Paycheck protection programSection 7(a)(36)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(i)) is amended—(1)in subclause (VI), by striking and at the end;(2)in subclause (VII), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subclause:(VIII)costs related to the provision of personal protective equipment for employees or other equipment or supplies determined by the employer to be necessary to protect the health and safety of employees..(b)Forgiveness(1)Definition of expected forgiveness amountSection 1106(a)(7) of the CARES Act (Public Law 116–136) is amended—(A)in subparagraph (C), by striking and at the end; and(B)by adding at the end the following new subparagraph:(E)payments made for the provision of personal protective equipment for employees or other equipment or supplies determined by the employer to be necessary to protect the health and safety of employees; and.(2)ForgivenessSection 1106(b) of the CARES Act (Public Law 116–136) is amended by adding at the end the following new paragraph:(5)Any payment made for the provision of personal protective equipment for employees or other equipment or supplies determined by the employer to be necessary to protect the health and safety of employees..(3)Conforming amendmentsSection 1106 of the CARES Act (Public Law 116–136) is amended—(A)in subsection (e)—(i)in paragraph (2), by striking payments on covered mortgage obligations, payments on covered lease obligations, and covered utility payments and inserting payments described under subsection (b) (other than payroll costs); and(ii)in paragraph (3)(B), by striking , make interest payments and all that follows through or make covered utility payments and inserting , make payments described under subsection (b); and(B)in subsection (h), by striking payments for payroll costs, payments on covered mortgage obligations, payments on covered lease obligations, or covered utility payments each place it appears and inserting payments described under subsection (b).(c)Prohibition on limiting forgivenessSection 1106(d) of the CARES Act (Public Law 116–136) amended by adding at the end the following new paragraph:(7)No limitationsIn carrying out this section, the Administrator may not limit the non-payroll portion of a forgivable covered loan amount..